

REGISTRATION RIGHTS AGREEMENT
 
This Registration Rights Agreement (this “Agreement”) is made and entered into
as of June 24, 2008, among Harbin Electric, Inc, a Nevada corporation (the
“Company”), and the purchasers identified on the signature pages hereto (each,
including its successors and assigns, a “Purchaser,” and collectively, the
“Purchasers”).
 
R E C I T A L S
 
WHEREAS, the Company proposes to sell to the Purchasers an aggregate of up to
3.5 million shares of the Company’s Common Stock, par value $0.00001 per share
(the “Common Stock”) pursuant to that certain Purchase Agreement (the “Purchase
Agreement”) dated as of even date herewith by and among the Company and the
Purchasers; and
 
WHEREAS, the Company wishes to enter into this Registration Rights Agreement
with the Purchasers, and confer upon the Purchasers the benefits provided
hereunder, as an inducement to the Purchasers to enter into the Purchase
Agreement and consummate the transactions thereunder.
 
A G R E E M E N T
 
NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the Company and the Purchasers agree
as follows:
 
1. Definitions. Capitalized terms used and not otherwise defined herein that are
defined in the Purchase Agreement shall have the meanings given such terms in
the Purchase Agreement. As used in this Agreement, the following terms shall
have the following meanings:
 
“Advice” shall have the meaning set forth in Section 7(c).
 
“Allowable Grace Period” shall have the meaning set forth in Section 3(j).
 
“Effective Date” means the date that the Registration Statement is declared
effective by the Commission.
 
“Effectiveness Deadline” means, with respect to the initial Registration
Statement required hereunder, (i) in the event that the Registration Statement
is not subject to a review by the Commission, the earlier of (x) the 5th
Business Day following the date on which the Company is notified by the
Commission that the Registration Statement will not be reviewed or is no longer
subject to further review and comments, and (y) the date that is 60 calendar
days after the Filing Deadline, or (ii) in the event that the Registration
Statement is subject to a review by the Commission, the date that is 120
calendar days after the Filing Deadline.
 
“Effectiveness Failure” shall have the meaning set forth in Section 2(b).


--------------------------------------------------------------------------------



“Effectiveness Period” means with respect to any Registrable Securities under
any Registration Statement, the period commencing with the Effective Date of the
Registration Statement and ending upon the disposition of all Registrable
Securities under such Registration Statement.
 
“Filing Date” means, with respect to the initial Registration Statement required
hereunder, the date the Registration Statement is filed with the Commission.
 
“Filing Deadline” means, with respect to the initial Registration Statement
required hereunder, 30 calendar days after the Closing Date.
 
“Filing Failure” shall have the meaning set forth in Section 2(b).
 
“Grace Period” shall have the meaning set forth in Section 3(j).
 
“Holder” or “Holders” means the holder or holders, as the case may be, from time
to time of Registrable Securities.
 
“Indemnified Party” shall have the meaning set forth in Section 5(c).
 
“Indemnifying Party” shall have the meaning set forth in Section 5(c).
 
“Losses” shall have the meaning set forth in Section 5(a).
 
“Plan of Distribution” shall have the meaning set forth in Section 2(a).
 
“Prospectus” means the prospectus included in a Registration Statement
(including, without limitation, a prospectus that includes any information
previously omitted from a prospectus filed as part of an effective registration
statement in reliance upon Rule 430A promulgated under the Securities Act), as
amended or supplemented by any prospectus supplement, with respect to the terms
of the offering of any portion of the Registrable Securities covered by a
Registration Statement, and all other amendments and supplements to the
Prospectus, including post-effective amendments, and all material incorporated
by reference or deemed to be incorporated by reference in such Prospectus.
 
“Registrable Securities” means all of (i) the Shares, and (ii) any shares of
Common Stock issued or issuable upon any stock split, dividend or other
distribution, recapitalization or similar event of the Company affecting the
Shares; provided, however, a security shall no longer be a Registrable Security
once it has been sold pursuant to Rule 144 under the Securities Act, or may be
sold, without regard to the volume limitations contained in Rule 144(e) under
the Securities Act or sold pursuant to a Registration Statement.
 
“Registration Delay Payments” shall have the meaning set forth in Section 2(b).

2

--------------------------------------------------------------------------------



“Registration Statement” means the registration statements required to be filed
hereunder, including (in each case) the Prospectus, amendments and supplements
to such registration statement or Prospectus, including pre- and post-effective
amendments, all exhibits thereto, and all material incorporated by reference or
deemed to be incorporated by reference in such registration statement.
 
“Rule 415” means Rule 415 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same purpose and effect as such Rule.
 
“Rule 424” means Rule 424 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same purpose and effect as such Rule.
 
“Selling Shareholder Questionnaire” shall have the meaning set forth in Section
3(a).
 
2. Shelf Registration.
 
(a) On or prior to the Filing Deadline, and subject to the availability of Rule
415, the Company shall prepare and file with the Commission a “Shelf”
Registration Statement covering the resale of the Registrable Securities for an
offering to be made on a continuous basis pursuant to Rule 415. The Registration
Statement shall be on Form S-3 (except if the Company is not then eligible to
register for resale the Registrable Securities on Form S-3, in which case such
registration shall be on another appropriate form in accordance herewith) and
shall contain substantially the “Plan of Distribution” attached hereto as Annex
A, as modified by the Company as necessary to conform to comments from the
Commission. Subject to the terms of this Agreement, the Company shall use its
best efforts to cause the Registration Statement to be declared effective under
the Securities Act as promptly as possible after the filing thereof, but in any
event not later than the Effectiveness Deadline, and after the Effective Date,
shall use its best efforts to keep such Registration Statement continuously
effective under the Securities Act until all Registrable Securities covered by
such Registration Statement have been sold, subject, however, to any Allowable
Grace Period. The Company agrees to request the Commission for acceleration of
effectiveness at 4:00 p.m. Eastern Standard Time on the Effective Date, and by
12:00 p.m. Eastern Standard Time on the Trading Day following the Effective
Date, by filing a final Prospectus with the Commission pursuant to Rule 424 and
notifying the Holders via facsimile of effectiveness of the Registration
Statement.

3

--------------------------------------------------------------------------------



(b) If (i) the initial Registration Statement required to be filed by the
Company pursuant to this Agreement that covers all of the Registrable Securities
is (A) not filed with the Commission on or before the Filing Deadline (if the
Company files a Registration Statement without affording the Holders the
opportunity to review and comment on the same as required by Section 3(a)
hereof, the Company shall not be deemed to have satisfied this clause) (a
“Filing Failure”) or (B) not declared effective by the Commission on or before
the Effectiveness Deadline (an “Effectiveness Failure”) or (ii) on any day
during the Effectiveness Period sales of all of the Registrable Securities
cannot be made (other than during an Allowable Grace Period (as defined in
Section 3(j)) pursuant to such Registration Statement (including, without
limitation, because of a failure to keep such Registration Statement effective,
to disclose such information as is necessary for sales to be made pursuant to
such Registration Statement, or to register all of the Registrable Securities)
(a “Maintenance Failure”) then, as partial relief for the damages to any Holder
by reason of any such delay in or reduction of its ability to sell the
underlying shares of Common Stock (which remedy shall not be exclusive of any
other remedies available at law or in equity), the Company shall pay to each
Holder of Registrable Securities an amount in cash, as partial liquidated
damages, equal to one percent (1%) of the aggregate Purchase Price that has
actually been paid by such Holder in respect of its Registrable Securities on
each of the following dates: (i) on every thirtieth day after the day of a
Filing Failure (pro rated for periods totaling less than thirty days) until such
Filing Failure is cured; (ii) on every thirtieth day after the day of an
Effectiveness Failure (pro rated for periods totaling less than thirty days)
until such Effectiveness Failure is cured, subject to adjustment as provided
herein; and (iii) on every thirtieth day after the initial day of a Maintenance
Failure (pro rated for periods totaling less than thirty days) until such
Maintenance Failure is cured; provided, however, that the Company shall not be
liable to a Holder for any such payments in excess of 10% of the aggregate
Purchase Price that has actually been paid by such Holder in respect of its
Registrable Securities. The payments to which a holder shall be entitled
pursuant to this Section 2(b) are referred to herein as “Registration Delay
Payments.” Registration Delay Payments shall be paid on the earlier of (I) the
dates set forth above and (II) the third Business Day after the event or failure
giving rise to the Registration Delay Payments is cured.
 
(c) In the event the number of shares available under a Registration Statement
filed pursuant to Section 2(a) when declared effective or at any time thereafter
is insufficient to cover all of the Registrable Securities required to be
covered by such Registration Statement, the Company shall amend the applicable
Registration Statement, or file a new Registration Statement (on the short form
available therefor, if applicable), or both, so as to cover all of the
Registrable Securities as of the Trading Day immediately preceding the date of
the filing of such amendment or new Registration Statement, in each case, as
soon as practicable, but in any event not later than the later of: (i) sixty
(60) days after the date substantially all of the Registrable Securities
previously included in the initial Registration Statement have been sold; or
(ii) the date that is six (6) months after the Effective Date. The Company shall
use its best efforts to cause such amendment and/or new Registration Statement
to become effective as soon as practicable following the filing thereof.
 
(d) For the avoidance of doubt and notwithstanding anything contained herein to
the contrary, no Registration Delay Payment is payable by the Company to any
particular Holder if any such Filing Failure, Effectiveness Failure, or
Maintenance Failure, as the case may be, in relation to such Holder’s
Registrable Securities included in such Registration Statement is caused by the
default of the obligations of the relevant Holder under this Agreement
(including, without limitation, the obligations of the Holder as set forth in
Section 3(a) below). In addition, notwithstanding anything contained herein to
the contrary, in the event that the Company is delinquent in filing the
Registration Statement by a period of time such that the Effectiveness Deadline
has passed and an Effectiveness Failure has occurred, so that a Registration
Delay Payment is triggered for both the Filing Failure and the Effectiveness
Failure concurrently, then the Company shall only be obligated to pay one
Registration Delay Payment for the concurrent failures, for whichever failure
results in a greater Registration Delay Payment.

4

--------------------------------------------------------------------------------



3. Registration Procedures.
 
At such time as the Company is obligated to file a Registration Statement with
the SEC pursuant to Section 2, the Company will use its best efforts to effect
the registration of the Registrable Securities in accordance with the intended
method of distribution thereof and, pursuant thereto, the Company shall have the
following obligations:
 
(a) The Company shall not file a Registration Statement, any Prospectus, or any
amendments or supplements thereto in which the “Selling Stockholder” section
thereof differs from the disclosure received from a Holder in its Selling
Shareholder Questionnaire (as amended and supplemented). Each Holder agrees to
be named in the Registration Statement and to carry out the offer and sale of
Registrable Securities held by such Holder in a conformance with the Plan of
Distribution attached hereto as Annex A, as modified by the Company as necessary
to conform to comments from the Commission. Each Holder agrees to furnish to the
Company a completed Questionnaire in the form attached to this Agreement as
Annex B (a “Selling Shareholder Questionnaire”) by the end of the fifth Trading
Day following the date on which such Holder receives the Selling Shareholder
Questionnaire. The Company shall ensure that each Registration Statement
(including any amendments or supplements thereto and prospectuses contained
therein) shall not contain any untrue statement of a material fact or omit to
state a material fact required to be stated therein, or necessary to make the
statements therein (in the case of prospectuses, in the light of the
circumstances in which they were made) not misleading, except to the extent, but
only to the extent, that (i) such untrue statements or omissions are based
solely upon information regarding such Holder furnished in writing to the
Company by such Holder, its directors, authorized officers or attorneys
expressly for use therein, or to the extent that such information relates to
such Holder or such Holder’s proposed method of distribution of Registrable
Securities and was reviewed and expressly approved in writing by such Holder its
directors, authorized officers or attorneys expressly for use in a Registration
Statement, such Prospectus or such form of Prospectus or in any amendment or
supplement thereto. Each Holder shall ensure that its Selling Shareholder
Questionnaire furnished to the Company shall not contain any untrue statement of
a material fact or omit to state a material fact required to be stated therein,
or necessary to make the statements therein not misleading.
 
(b) Not less than four Trading Days prior to the filing of each Registration
Statement and not less than two Trading Days prior to the filing of any related
amendment or supplement thereto, the Company shall permit the Holders to review
and comment upon the Registration Statement and any amendments and supplements
to all Registration Statements (except for Annual Reports on Form 10-K,
Quarterly Reports on Form 10-Q, Current Reports on Form 8-K and any similar or
successor reports), and not file any Registration Statement or amendment or
supplement thereto in a form to which the Holders or their legal counsel
reasonably objects, provided that the Holders or their legal counsel shall
provide the Company with any comments within two (2) Trading Days of the receipt
of the Registration Statement and shall provide the Company with any comments
within one (1) Trading Day of the receipt of any related amendment or supplement
thereto. The Company shall furnish to the Holder, without charge, upon the
request of such Holder (i) copies of any correspondence from the Commission or
the staff of the Commission to the Company or its representatives relating to
any Registration Statement, (ii) promptly after the same is prepared and filed
with the Commission, one copy of any Registration Statement and any amendment(s)
thereto, including financial statements and schedules, all documents
incorporated therein by reference, if requested by a Holder and not otherwise
available on the EDGAR system, and all exhibits and (iii) upon the effectiveness
of any Registration Statement, one copy of the prospectus included in such
Registration Statement and all amendments and supplements thereto.

5

--------------------------------------------------------------------------------



(c)  (i) Prepare and file with the Commission such amendments, including
post-effective amendments, to a Registration Statement and the Prospectus used
in connection therewith as may be necessary to keep a Registration Statement
continuously effective as to the applicable Registrable Securities for the
Effectiveness Period, except for periods based on events described in Section
3(d), (ii) cause the related Prospectus to be amended or supplemented by any
required Prospectus supplement (subject to the terms of this Agreement), and as
so supplemented or amended to be filed pursuant to Rule 424; (iii) respond
promptly to any comments received from the Commission with respect to a
Registration Statement or any amendment thereto; and (iv) comply in all material
respects with the provisions of the Securities Act and the Exchange Act
applicable to the Company with respect to the disposition of all Registrable
Securities covered by a Registration Statement during the applicable period in
accordance with the intended methods of disposition by the Holders thereof set
forth in such Registration Statement as so amended or in such Prospectus as so
supplemented.
 
(d) Notify the Holders of Registrable Securities to be sold (which notice shall,
pursuant to clauses (ii) through (iv) hereof, be accompanied by an instruction
to suspend the use of the Prospectus until the requisite changes have been made)
as promptly as reasonably possible, and in any event within three (3) Trading
Days after the occurrence of the event requiring notice herein, (i) with respect
to a Registration Statement or any post-effective amendment, when the same has
become effective; (ii) of the issuance by the Commission or any other federal or
state governmental authority of any stop order suspending the effectiveness of a
Registration Statement covering any or all of the Registrable Securities; (iii)
of the receipt by the Company of any notification with respect to the suspension
of the qualification or exemption from qualification of any of the Registrable
Securities for sale in any jurisdiction; (iv) of the occurrence of any event or
passage of time that makes the financial statements included in a Registration
Statement ineligible for inclusion therein or any statement made in a
Registration Statement or Prospectus or any document incorporated or deemed to
be incorporated therein by reference untrue in any material respect or that
requires any revisions to a Registration Statement, Prospectus or other
documents so that, in the case of a Registration Statement or the Prospectus, as
the case may be, it will not contain any untrue statement of a material fact or
omit to state any material fact required to be stated therein or necessary to
make the statements therein, in light of the circumstances under which they were
made, not misleading; or (v) when the Commission notifies the Company whether
there will be a review of such Registration Statement and whenever the
Commission comments in writing on such Registration Statement (the Company shall
provide true and complete copies thereof and all written responses thereto to
each of the Holders that pertain to the Holders as a Selling Stockholder or to
the Plan of Distribution, but not information which the Company believes would
constitute material and non-public information). Any and all of such information
contemplated by subparagraphs (i) through (v) shall remain confidential to each
Holder until such information otherwise becomes public, unless disclosure by a
Holder is required by law.

6

--------------------------------------------------------------------------------



(e) Use its reasonable best efforts to avoid the issuance of, or, if issued,
obtain the withdrawal of (i) any order suspending the effectiveness of a
Registration Statement, or (ii) any suspension of the qualification (or
exemption from qualification) of any of the Registrable Securities for sale in
any jurisdiction, at the earliest practicable moment.
 
(f) Furnish to each Holder whose Registrable Securities are included in any
Registration Statement, without charge, if not otherwise available on the EDGAR
system (i) promptly after the same is prepared and filed with the Commission, at
least one copy of such Registration Statement and any amendment(s) thereto,
including financial statements and schedules, all documents incorporated therein
by reference, if requested by a Holder, all exhibits and each preliminary
prospectus, (ii) upon the effectiveness of any Registration Statement, ten (10)
copies of the prospectus included in such Registration Statement and all
amendments and supplements thereto (or such other number of copies as such
Holder may reasonably request) and (iii) such other documents, including copies
of any preliminary or final prospectus, as such Holder may reasonably request
from time to time in order to facilitate the disposition of the Registrable
Securities owned by such Holder.
 
(g) Subject to the terms of this Agreement, the Company hereby consents to the
use of each Prospectus and each amendment or supplement thereto, provided by the
Company pursuant to subpart (f) above, by each of the selling Holders in
connection with the offering and sale of the Registrable Securities covered by
such Prospectus and any amendment or supplement thereto, except after the giving
of any notice pursuant to Section 3(d).
 
(h) Prior to any resale of Registrable Securities by a Holder, register or
qualify or cooperate with the selling Holders in connection with the
registration or qualification (or exemption from the Registration or
qualification) of such Registrable Securities for the resale by the Holder under
the securities or Blue Sky laws of such jurisdictions within the United States
as any Holder reasonably requests in writing, to keep each registration or
qualification (or exemption therefrom) effective during the Effectiveness Period
and to do any and all other acts or things reasonably necessary to enable the
disposition in such jurisdictions of the Registrable Securities covered by each
Registration Statement; provided, that the Company shall not be required to
qualify generally to do business in any jurisdiction where it is not then so
qualified, subject the Company to any material tax in any such jurisdiction
where it is not then so subject or file a general consent to service of process
in any such jurisdiction.

7

--------------------------------------------------------------------------------



(i) Within two (2) Trading Days after a Registration Statement which covers
Registrable Securities is ordered effective by the Commission, deliver, or cause
legal counsel for the Company to deliver, to the transfer agent for such
Registrable Securities (with copies to the Holders whose Registrable Securities
are included in such Registration Statement) confirmation that such Registration
Statement has been declared effective by the Commission. The Company shall
cooperate with the Holders to facilitate the timely preparation and delivery of
certificates representing Registrable Securities to be delivered to a transferee
pursuant to the Registration Statement, which certificates shall be free, to the
extent permitted by the Securities Act, of all restrictive legends, and to
enable such Registrable Securities to be in such denominations and registered in
such names as any such Holders may reasonably request.
 
(j) Upon the occurrence of any event contemplated by this Section 3, as promptly
as reasonably possible under the circumstances taking into account the Company’s
good faith assessment of any adverse consequences to the Company and its
stockholders of the premature disclosure of such event, prepare a supplement or
amendment, including a post-effective amendment, to a Registration Statement or
a supplement to the related Prospectus or any document incorporated or deemed to
be incorporated therein by reference, and file any other required document so
that, as thereafter delivered, neither a Registration Statement nor such
Prospectus will contain an untrue statement of a material fact or omit to state
a material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading. If the Company notifies the Holders in accordance with clauses
(ii) through (iv) of Section 3(d) above to suspend the use of any Prospectus
until the requisite changes to such Prospectus have been made, then the Company
will use its best efforts to ensure that the use of the Prospectus may be
resumed as promptly as is practicable. The Company shall be entitled to exercise
its right under this Section 3(j) to suspend the availability of a Registration
Statement and Prospectus, provided that each period (each, a “Grace Period”)
shall not exceed fifteen (15) consecutive days and during any three hundred
sixty five (365) day period such Grace Periods shall not exceed an aggregate of
thirty (30) days and the first day of any Grace Period must be at least five (5)
trading days after the last day of any prior Grace Period (each, an “Allowable
Grace Period”). The Company shall notify the Holders in writing of the date on
which any Grace Period ends. For the purpose of determining the length of a
Grace Period above, the Grace Period shall begin on and include the date the
Holders receive the notice referred to above and shall end on the date the
Holders receive the notice referred to in the preceding sentence.
 
(k) Comply with all applicable rules and regulations of the Commission.
 
(l) Prior to the effectiveness of the Registration Statement and all other
amendments and supplements to the Prospectus, the Company may require each
selling Holder to furnish to the Company a certified statement as to (i) the
number of shares of Common Stock beneficially owned by such Holder, (ii) the
natural persons thereof that have voting and dispositive control over the shares
of Common Stock, and (iii) any affiliation between the Holder and either the
Company’s independent accountants or any member of the FINRA, The Financial
Industry Regulatory Authority (formerly NASD).

8

--------------------------------------------------------------------------------



(m) The Company shall use its best efforts either to cause all of the
Registrable Securities covered by a Registration Statement to be listed on the
primary securities exchange or stock market on which securities of the same
class or series issued by the Company are then listed, if any, if the listing of
such Registrable Securities is then permitted under the rules of such exchange
or stock market.
 
(n) The Company agrees not to name or describe a Holder as an underwriter in the
Registration Statement, except if Holder provided its express written consent to
such disclosure to the Company, or if such Holder is required under applicable
securities law to be described in the Registration Statement as an underwriter
or pursuant to the Commission’s comments, in which case the Company shall notify
such Holder and provide such Holder the opportunity to provide input and
response in connection with the disclosure.
 
(o) If requested by a Holder, the Company shall as soon as practicable (i)
incorporate in a prospectus supplement or post-effective amendment such
information as a Holder reasonably requests to be included therein relating to
the sale and distribution of Registrable Securities, including, without
limitation, information with respect to the number of Registrable Securities
being offered or sold, the purchase price being paid therefor and any other
terms of the offering of the Registrable Securities to be sold in such offering;
(ii) make all required filings of such prospectus supplement or post-effective
amendment after being notified of the matters to be incorporated in such
prospectus supplement or post-effective amendment; and (iii) supplement or make
amendments to any Registration Statement if reasonably requested by a Holder
holding any Registrable Securities.
 
(p) Notwithstanding anything contained in this Agreement, the right of any
Holder to demand or request inclusion in any registration statement hereunder
shall terminate as to Registrable Securities held by such Holder that may be
immediately sold under Rule 144(e).
 
4. Registration Expenses. All fees and expenses incidental to the performance of
or compliance with this Agreement by the Company shall be borne by the Company
whether or not any Registrable Securities are sold pursuant to a Registration
Statement. The fees and expenses referred to in the foregoing sentence shall
include, without limitation, (i) all registration and filing fees (including,
without limitation, fees and expenses (A) with respect to filings required to be
made with any securities exchange or stock market on which the Common Stock is
then listed for trading, and (B) in compliance with applicable state securities
or Blue Sky laws reasonably agreed to by the Company in writing), (ii) printing
expenses incurred by the Company (including, without limitation, expenses of
printing certificates for Registrable Securities), (iii) messenger, telephone
and delivery expenses incurred by the Company, (iv) fees and disbursements of
counsel for the Company, (v) Securities Act liability insurance incurred by the
Company, if the Company so desires such insurance, and (vi) fees and expenses of
all other Persons retained by the Company in connection with the consummation of
the transactions contemplated by this Agreement. In addition, the Company shall
be responsible for all of its internal expenses incurred in connection with the
consummation of the transactions contemplated by this Agreement (including,
without limitation, all salaries and expenses of its officers and employees
performing legal or accounting duties), the expense of any annual audit and the
fees and expenses incurred in connection with the listing of the Registrable
Securities on any securities exchange as required hereunder. In no event shall
the Company be responsible for any broker or similar commissions of any Holder
or, except to the extent provided for in the Transaction Documents, any legal
fees or other costs of the Holders. The Company shall also reimburse the Holders
for the fees and disbursements of one legal counsel for all Holders in
connection with the registrations, filings, and qualifications made pursuant to
this Agreement, which amount shall be limited to $5,000 for each Registration
Statement filed hereunder.

9

--------------------------------------------------------------------------------



5. Indemnification.
 
(a) Indemnification by the Company. The Company shall, notwithstanding any
termination of this Agreement, indemnify and hold harmless each Holder, the
officers, directors, agents, investment advisors, members, partners, and
employees of each of them, each Person who controls any such Holder (within the
meaning of Section 15 of the Securities Act or Section 20 of the Exchange Act)
and the officers, directors, members, shareholders, partners, and employees of
each such controlling Person, to the fullest extent permitted by applicable law,
from and against any and all losses, claims, damages, liabilities, costs
(including, without limitation, reasonable attorneys’ fees) and expenses
(collectively, “Losses”), as incurred, arising out of or relating to (1) any
untrue statement of a material fact contained in a Registration Statement, any
Prospectus or any form of prospectus or in any amendment or supplement thereto
or in any preliminary prospectus, or arising out of or relating to any omission
of a material fact required to be stated therein or necessary to make the
statements therein (in the case of any Prospectus or form of prospectus or
supplement thereto, in light of the circumstances under which they were made)
not misleading, (2) any violation by the Company of the Securities Act, Exchange
Act or any state securities law, or any rule or regulation thereunder, in
connection with the performance of its obligations under this Agreement, except
to the extent, but only to the extent, that (i) such untrue statements or
omissions are based solely upon information regarding such Holder furnished in
writing to the Company by such Holder, its directors, authorized officers, or
attorneys expressly for use therein, or to the extent that such information
relates to such Holder or such Holder’s proposed method of distribution of
Registrable Securities and was reviewed and expressly approved in writing by
such Holder, its directors, authorized officers, or attorneys expressly for use
in a Registration Statement, such Prospectus or such form of Prospectus or in
any amendment or supplement thereto (it being understood that the Holder has
approved Annex A hereto for this purpose), (ii) in the case of an occurrence of
an event of the type specified in Section 3(d)(ii)-(iv), the use by such Holder
of an outdated or defective Prospectus after the Company has notified such
Holder in writing that the Prospectus is outdated or defective and prior to the
receipt by such Holder of the Advice contemplated in Section 7(c), or (iii) any
such untrue statement, omission or violation is directly related to and
primarily the result of a material breach of this Agreement or violation of law
by Holder; or (3) any material breach of this Agreement by the Company.

10

--------------------------------------------------------------------------------



(b) Indemnification by Holders. Each Holder shall, severally and not jointly,
indemnify and hold harmless the Company, its directors, officers, agents,
attorneys and employees, each Person who controls the Company (within the
meaning of Section 15 of the Securities Act and Section 20 of the Exchange Act),
and the directors, officers, agents, attorneys or employees of such controlling
Persons, to the fullest extent permitted by applicable law, from and against all
Losses, as incurred, to the extent arising out of or based solely upon: (x) such
Holder’s failure to comply with the prospectus delivery requirements of the
Securities Act, (y) a material breach of this Agreement or violation of law by
Holder, or (z) any untrue or alleged untrue statement of a material fact
contained in any Registration Statement, any Prospectus, or any form of
prospectus, or in any amendment or supplement thereto or in any preliminary
prospectus, or arising out of or relating to any omission or alleged omission of
a material fact required to be stated therein or necessary to make the
statements therein not misleading (i) to the extent, but only to the extent,
that such untrue statement or omission is contained in any information so
furnished in writing by such Holder, its directors, authorized officers, or
attorneys to the Company specifically for inclusion in such Registration
Statement or such Prospectus or (ii) to the extent that such information relates
to such Holder’s proposed method of distribution of Registrable Securities and
was reviewed and expressly approved in writing by such Holder, its directors,
authorized officers, or attorneys expressly for use in a Registration Statement
(it being understood that the Holder has approved Annex A hereto for this
purpose), such Prospectus or such form of Prospectus or in any amendment or
supplement thereto or (iii) in the case of an occurrence of an event of the type
specified in Section 3(d)(ii)-(iv), the use by such Holder of an outdated or
defective Prospectus after the Company has notified such Holder in writing that
the Prospectus is outdated or defective and prior to the receipt by such Holder
of the Advice contemplated in Section 7(c). In no event shall the liability of
any selling Holder hereunder be greater in amount than the dollar amount of the
net proceeds received by such Holder upon the sale of the Registrable Securities
giving rise to such indemnification obligation.
 
(c) Conduct of Indemnification Proceedings. If any Proceeding shall be brought
or asserted against any Person entitled to indemnity hereunder (an “Indemnified
Party”), such Indemnified Party shall promptly notify the Person from whom
indemnity is sought (the “Indemnifying Party”) in writing, and the Indemnifying
Party shall have the right to assume the defense thereof, including the
employment of counsel reasonably satisfactory to the Indemnified Party and the
payment of all fees and expenses incurred in connection with defense thereof;
provided, that the failure of any Indemnified Party to give such notice shall
not relieve the Indemnifying Party of its obligations or liabilities pursuant to
this Agreement, except (and only) to the extent that such failure shall have
prejudiced the Indemnifying Party.
 
An Indemnified Party shall have the right to employ separate counsel in any such
Proceeding and to participate in the defense thereof, but the fees and expenses
of such counsel shall be at the expense of such Indemnified Party or Parties
unless: (1) the Indemnifying Party has agreed in writing to pay such fees and
expenses; (2) the Indemnifying Party shall have failed promptly to assume the
defense of such Proceeding and to employ counsel reasonably satisfactory to such
Indemnified Party in any such Proceeding; or (3) the named parties to any such
Proceeding (including any impleaded parties) include both such Indemnified Party
and the Indemnifying Party, and a material conflict of interest is likely to
exist if the same counsel were to represent such Indemnified Party and the
Indemnifying Party, in which case, if such Indemnified Party notifies the
Indemnifying Party in writing that it elects to employ separate counsel at the
expense of the Indemnifying Party, the Indemnifying Party shall not have the
right to assume the defense thereof and the reasonable fees and expenses of no
more than one separate counsel shall be at the expense of the Indemnifying
Party. The Indemnifying Party shall not be liable for any settlement of any such
Proceeding effected without its written consent, which consent shall not be
unreasonably withheld or delayed. No Indemnifying Party shall, without the prior
written consent of the Indemnified Party, effect any settlement of any pending
Proceeding in respect of which any Indemnified Party is a party, unless such
settlement includes an unconditional release of such Indemnified Party from all
liability on claims that are the subject matter of such Proceeding.

11

--------------------------------------------------------------------------------



Subject to the terms of this Agreement, all reasonable fees and expenses of the
Indemnified Party owing under this Section 5 (including reasonable fees and
expenses to the extent incurred in connection with investigating or preparing to
defend such Proceeding in a manner not inconsistent with this Section) shall be
paid to the Indemnified Party.
 
(d) Contribution. If the indemnification under Section 5(a) or 5(b) is
unavailable to an Indemnified Party or insufficient to hold an Indemnified Party
harmless for any Losses, then each Indemnifying Party shall contribute to the
amount paid or payable by such Indemnified Party, in such proportion as is
appropriate to reflect the relative fault of the Indemnifying Party and
Indemnified Party in connection with the actions, statements or omissions that
resulted in such Losses as well as any other relevant equitable considerations.
The relative fault of such Indemnifying Party and Indemnified Party shall be
determined by reference to, among other things, whether any action in question,
including any untrue statement of a material fact or omission of a material
fact, has been taken or made by, or relates to information supplied by, such
Indemnifying Party or Indemnified Party, and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
action, statement or omission. The amount paid or payable by a party as a result
of any Losses shall be deemed to include, subject to the limitations set forth
in this Agreement, any reasonable attorneys’ or other fees or expenses incurred
by such party in connection with any Proceeding to the extent such party would
have been indemnified for such fees or expenses if the indemnification provided
for in this Section was available to such party in accordance with its terms.
 
The parties hereto agree that it would not be just and equitable if contribution
pursuant to this Section 5(d) were determined by pro rata allocation or by any
other method of allocation that does not take into account the equitable
considerations referred to in the immediately preceding paragraph.
Notwithstanding the provisions of this Section 5(d), no Holder shall be required
to contribute, in the aggregate, any amount in excess of the amount by which the
proceeds actually received by such Holder from the sale of the Registrable
Securities subject to the Proceeding exceeds the amount of any damages that such
Holder has otherwise been required to pay by reason of such untrue or alleged
untrue statement or omission or alleged omission, except in the case of fraud by
such Holder.
 
The indemnity and contribution agreements contained in this Section are in
addition to any liability that the Indemnifying Parties may have to the
Indemnified Parties.

12

--------------------------------------------------------------------------------



6. Reports Under the Exchange Act.
 
With a view to making available to the Holders the benefits of Rule 144
promulgated under the Securities Act or any other similar rule or regulation of
the Commission that may at any time permit the Holders to sell securities of the
Company to the public without registration (“Rule 144”), the Company agrees to,
so long as any Holder owns any Shares :
 
(a) make and keep public information available, as those terms are understood
and defined in Rule 144;
 
(b) file with the Commission in a timely manner all reports and other documents
required of the Company under the Securities Act and the Exchange Act so long as
the Company remains subject to such requirements and the filing of such reports
and other documents is required for the applicable provisions of Rule 144; and
 
(c) furnish to each Holder so long as such Holder owns Registrable Securities,
promptly upon request, (i) a written statement by the Company, if true, that it
has complied with the reporting requirements of Rule 144, the Securities Act and
the Exchange Act, (ii) a copy of the most recent annual or quarterly report of
the Company and such other reports and documents so filed by the Company, if
such reports are not available on the SEC’s EDGAR filing system and (iii) such
other information as may be reasonably requested to permit the Holders to sell
such securities pursuant to Rule 144 without registration.
 
7. Miscellaneous.
 
(a) Other Registration Rights. Except for any registration statements filed or
to be filed in respect of the holders of registration rights as set forth in
Schedule 3.2(v) of the Disclosure Schedules, the Company agrees and covenants
that it will not register the shares of any other holder of its securities prior
to registering the Shares until after such time that all Registrable Shares are
registered pursuant to one or more Registration Statements and the prospectuses
forming a portion of such Registration Statements is available for the resale of
all Registrable Shares. The Company and its security holders (other than the
Holders in such capacity pursuant hereto) designated by the Company may include
securities of the Company in the Registration Statement in addition to the
Registrable Securities; provided, however, Company agrees to limit the inclusion
of, or otherwise exclude, such securities in the Registration Statement to the
extent necessary in order to satisfy its obligations pursuant to Section 2 above
or to the extent necessary to register of all Registrable Securities as promptly
as possible.
 
(b) Compliance. Each Holder covenants and agrees that it will comply with the
prospectus delivery requirements of the Securities Act as applicable or an
exemption therefrom to it in connection with sales of Registrable Securities
pursuant to a Registration Statement.

13

--------------------------------------------------------------------------------



(c) Discontinued Disposition. Each Holder agrees by its acquisition of
Registrable Securities that, upon receipt of a notice from the Company of the
occurrence of any event of the kind described in Section 3(d), such Holder will
forthwith discontinue disposition of such Registrable Securities under a
Registration Statement until it is advised in writing (the “Advice”) by the
Company that the use of the applicable Prospectus (as it may have been
supplemented or amended) may be resumed. The Company will use its best efforts
to ensure that the use of the Prospectus may be resumed as promptly as possible.
 
(d) Amendments and Waivers. No provision of this Agreement may be amended or
waived except in a written instrument signed by the Company and the Holders
holding not less than two thirds of the Registrable Securities; provided,
however, that if any amendment or waiver operates in a manner that treats any
Holder differently from the other Holders, the consent of such Holder shall also
be required for such amendment or waiver. No waiver of any default with respect
to any provision, condition or requirement of this Agreement shall be deemed to
be a continuing waiver in the future or a waiver of any subsequent default or a
waiver of any other provision, condition or requirement hereof, nor shall any
delay or omission of any party to exercise any right hereunder in any manner
impair the exercise of any such right.
 
(e) Notices. Any and all notices or other communications or deliveries required
or permitted to be provided hereunder shall be delivered as set forth in the
Purchase Agreement.
 
(f) Successors and Assigns. This Agreement shall inure to the benefit of and be
binding upon the successors and permitted assigns of each of the parties and
shall inure to the benefit of each Holder. The Company may not assign its rights
or obligations hereunder without the prior written consent of each Holder. The
rights under this Agreement shall be automatically assignable by any Holder to
any transferee of such Holder’s Registrable Securities if: (i) such Holder
agrees in writing with the transferee or assignee to assign such rights and a
copy of such agreement is furnished to the Company promptly after such
assignment; (ii) the Company is, promptly after such transfer or assignment,
furnished with written notice of (a) the name and address of such transferee or
assignee and (b) the securities with respect to which such registration rights
are being transferred or assigned; (iii) immediately following such transfer or
assignment the further disposition of such securities by the transferee or
assignee is restricted under the Securities Act and applicable state securities
laws; (iv) at or before the time the Company receives the written notice
contemplated by clause (ii) of this sentence the transferee or assignee agrees
in writing with the Company to be bound by all of the provisions contained
herein; and (v) such transfer shall have been made in accordance with the
applicable requirements of the Purchase Agreement.
 
(g) No Inconsistent Agreements. Neither the Company nor any of its Subsidiaries
has entered, as of the date hereof, nor shall the Company or any of its
Subsidiaries, on or after the date of this Agreement, enter into any agreement
with respect to its securities, that would have the effect of impairing the
rights granted to the Holders in this Agreement or otherwise conflicts with the
provisions hereof.

14

--------------------------------------------------------------------------------



(h) Execution and Counterparts. This Agreement may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to the other party, it being understood that both
parties need not sign the same counterpart. In the event that any signature is
delivered by facsimile transmission or by e-mail delivery of a “.pdf” format
data file, such signature shall create a valid and binding obligation of the
party executing (or on whose behalf such signature is executed) with the same
force and effect as if such facsimile or “.pdf” signature page were an original
thereof.
 
(i) Governing Law; Consent to Jurisdiction; Waiver of Jury Trial. This Agreement
shall be governed by, and construed in accordance with, the internal laws of the
State of New York without regard to the choice of law principles thereof. Each
of the parties hereto irrevocably submits to the exclusive jurisdiction of the
courts of the State of New York located in New York County and the United States
District Court for the Southern District of New York for the purpose of any
suit, action, proceeding or judgment relating to or arising out of this
Agreement and the transactions contemplated hereby. Service of process in
connection with any such suit, action or proceeding may be served on each party
hereto anywhere in the world by the same methods as are specified for the giving
of notices under this Agreement. Each of the parties hereto irrevocably consents
to the jurisdiction of any such court in any such suit, action or proceeding and
to the laying of venue in such court. Each party hereto irrevocably waives any
objection to the laying of venue of any such suit, action or proceeding brought
in such courts and irrevocably waives any claim that any such suit, action or
proceeding brought in any such court has been brought in an inconvenient forum.
EACH OF THE PARTIES HERETO WAIVES ANY RIGHT TO REQUEST A TRIAL BY JURY IN ANY
LITIGATION WITH RESPECT TO THIS AGREEMENT AND REPRESENTS THAT COUNSEL HAS BEEN
CONSULTED SPECIFICALLY AS TO THIS WAIVER.
 
(j) Cumulative Remedies. The remedies provided herein are cumulative and not
exclusive of any other remedies provided by law.
 
(k) Severability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, illegal,
void or unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, and the parties hereto shall use
their commercially reasonable efforts to find and employ an alternative means to
achieve the same or substantially the same result as that contemplated by such
term, provision, covenant or restriction. It is hereby stipulated and declared
to be the intention of the parties that they would have executed the remaining
terms, provisions, covenants and restrictions without including any of such that
may be hereafter declared invalid, illegal, void or unenforceable.
 
(l) Headings. The headings in this Agreement are for convenience only, do not
constitute a part of this Agreement, and shall not be deemed to limit or affect
any of the provisions hereof.

15

--------------------------------------------------------------------------------



(m) Independent Nature of Purchasers’ Obligations and Rights. The obligations of
each Purchaser under this Agreement are several and not joint with the
obligations of each other Purchaser, and no Purchaser shall be responsible in
any way for the performance of the obligations of any other Purchaser under this
Agreement. Nothing contained herein or in any Transaction Document, and no
action taken by any Purchaser pursuant thereto, shall be deemed to constitute
the Purchasers as a partnership, an association, a joint venture or any other
kind of entity, or create a presumption that the Purchasers are in any way
acting in concert or as a group with respect to such obligations or the
transactions contemplated by this Agreement or any other Transaction Document.
Each Purchaser acknowledges that no other Purchaser will be acting as agent of
such Purchaser in enforcing its rights under this Agreement. Each Purchaser
shall be entitled to independently protect and enforce its rights, including
without limitation the rights arising out of this Agreement, and it shall not be
necessary for any other Purchaser to be joined as an additional party in any
proceeding for such purpose.
 
(n) Limitation of Liability. Notwithstanding anything herein to the contrary,
the Company acknowledges and agrees that the liability of a Purchaser arising
directly or indirectly, under any Transaction Document of any and every nature
whatsoever shall be satisfied solely out of the assets of such Purchaser, and
that no trustee, officer, other investment vehicle or any other Affiliate of
such Purchaser or any investor, shareholder or holder of shares of beneficial
interest of such a Purchaser shall be personally liable for any liabilities of
such Purchaser .
 
[Signature Page Follows]

16

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.
 
HARBIN ELECTRIC, INC.
   
By:
              
Name: Tianfu Yang
 
Title: Chief Executive Officer


17

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.
 
PURCHASER
                 
Name of Purchaser
                   
Signature of Purchaser or by Authorized Person executing for Purchaser
   
Printed Name: 
                     
Title:
                    
Its:
                                 
(Printed Name of Authorized Person and Title for Person executing for Purchaser)


18

--------------------------------------------------------------------------------



ANNEX A
 
Plan of Distribution
 
The selling stockholders may, from time to time, sell any or all of their shares
of common stock on any stock exchange, market or trading facility on which the
shares are traded or in private transactions. These sales may be at fixed
prices, at prevailing market prices at the time of the sale, at varying prices
determined at the time of sale, or at negotiated prices. The selling
stockholders may use any one or more of the following methods when selling
shares:
 

 
·
ordinary brokerage transactions and transactions in which the broker-dealer
solicits purchasers;

 

 
·
block trades in which the broker-dealer will attempt to sell the shares as agent
but may position and resell a portion of the block as principal to facilitate
the transaction;

 

 
·
purchases by a broker-dealer as principal and resale by the broker-dealer for
its account;

 

 
·
an exchange distribution in accordance with the rules of the applicable
exchange;

 

 
·
privately negotiated transactions;

 

 
·
short sales;

 

 
·
broker-dealers may agree with the selling stockholders to sell a specified
number of such shares at a stipulated price per share;

 

 
·
a combination of any such methods of sale; and

 

 
·
any other method permitted pursuant to applicable law.

 
The selling stockholders may also sell shares under Rule 144 under the
Securities Act, if available, rather than under this prospectus.
 
The selling stockholders may also engage in puts and calls and other
transactions in our securities or derivatives of our securities and may sell or
deliver shares in connection with these trades.
 
Broker-dealers engaged by the selling stockholders may arrange for other
brokers-dealers to participate in sales. Broker-dealers may receive commissions
or discounts from the selling stockholders (or, if any broker-dealer acts as
agent for the purchaser of shares, from the purchaser) in amounts to be
negotiated. The selling stockholders do not expect these commissions and
discounts to exceed what is customary in the types of transactions involved. Any
profits on the resale of shares of common stock by a broker-dealer acting as
principal might be deemed to be underwriting discounts or commissions under the
Securities Act. Discounts, concessions, commissions and similar selling
expenses, if any, attributable to the sale of shares will be borne by a selling
stockholder. The selling stockholders may agree to indemnify any agent, dealer
or broker-dealer that participates in transactions involving sales of the shares
if liabilities are imposed on that person under the Securities Act. In
connection with sales of the shares of common stock or otherwise, the selling
stockholders may enter into hedging transactions with broker-dealers, which may
in turn engage in short sales of the shares of common stock in the course of
hedging in positions they assume. The selling stockholders may also sell shares
of common stock short and deliver shares of common stock covered by this
prospectus to close out short positions and to return borrowed shares in
connection with such short sales. The selling stockholders may also loan or
pledge shares of common stock to broker-dealers that in turn may sell such
shares.
 
19

--------------------------------------------------------------------------------



The selling stockholders may from time to time pledge or grant a security
interest in some or all of the shares of common stock owned by them and, if they
default in the performance of their secured obligations, the pledgees or secured
parties may offer and sell the shares of common stock from time to time under
this prospectus after we have filed a supplement to this prospectus under Rule
424(b)(3) or other applicable provision of the Securities Act of 1933 amending
the list of selling stockholders to include the pledgee, transferee or other
successors in interest as selling stockholders under this prospectus.
 
The selling stockholders also may transfer the shares of common stock in other
circumstances, in which case the transferees, pledgees or other successors in
interest will be the selling beneficial owners for purposes of this prospectus
and may sell the shares of common stock from time to time under this prospectus
after we have filed a supplement to this prospectus under Rule 424(b)(3) or
other applicable provision of the Securities Act of 1933 amending the list of
selling stockholders to include the pledgee, transferee or other successors in
interest as selling stockholders under this prospectus.
 
The selling stockholders and any broker-dealers or agents that are involved in
selling the shares of common stock may be deemed to be “underwriters” within the
meaning of the Securities Act in connection with such sales. In such event, any
commissions received by such broker-dealers or agents and any profit on the
resale of the shares of common stock purchased by them may be deemed to be
underwriting commissions or discounts under the Securities Act.
 
We are required to pay all fees and expenses incident to the registration of the
shares of common stock. We have agreed to indemnify the selling stockholders
against certain claims, damages and liabilities, including liabilities under the
Securities Act.
 
The selling stockholders have advised us that they have not entered into any
agreements, understandings or arrangements with any underwriters or
broker-dealers regarding the sale of their shares of common stock, nor is there
an underwriter or coordinating broker acting in connection with a proposed sale
of shares of common stock by any selling stockholder. If we are notified by any
selling stockholder that any material arrangement has been entered into with a
broker-dealer for the sale of shares of common stock, if required, we will file
a supplement to this prospectus. If the selling stockholders use this prospectus
for any sale of the shares of common stock, they will be subject to the
prospectus delivery requirements of the Securities Act.
 
20

--------------------------------------------------------------------------------



Under the securities laws of some states, the shares of common stock may be sold
in such states only through registered or licensed brokers or dealers. In
addition, in some states the shares of common stock may not be sold unless such
shares have been registered or qualified for sale in such state or an exemption
from registration or qualification is available and is complied with.
 
There can be no assurance that any selling stockholder will sell any or all of
the shares of common stock registered pursuant to the shelf registration
statement, of which this prospectus forms a part.
 
The selling stockholders and any other person participating in such distribution
will be subject to applicable provisions of the Securities Exchange Act of 1934,
as amended, and the rules and regulations thereunder, including, without
limitation, Regulation M of the Exchange Act, which may limit the timing of
purchases and sales of any of the shares of common stock by the selling
stockholders and any other participating person. Regulation M may also restrict
the ability of any person engaged in the distribution of the shares of common
stock to engage in market-making activities with respect to the shares of common
stock. All of the foregoing may affect the marketability of the shares of common
stock and the ability of any person or entity to engage in market-making
activities with respect to the shares of common stock.
 
Once sold under the shelf registration statement, of which this prospectus forms
a part, the shares of common stock will be freely tradable in the hands of
persons other than our affiliates.
 
21

--------------------------------------------------------------------------------



ANNEX B
 
Selling Securityholder Notice and Questionnaire
 
The undersigned beneficial owner of common stock, par value $0.00001 per share
(the “Common Stock”), of Harbin Electric, Inc., a Nevada corporation (the
“Company”), (the “Registrable Securities”) understands that the Company has
filed or intends to file with the Securities and Exchange Commission (the
“Commission”) a registration statement on Form S-3 (the “Registration
Statement”) for the registration and resale under Rule 415 of the Securities Act
of 1933, as amended (the “Securities Act”), of the Registrable Securities, in
accordance with the terms of the Registration Rights Agreement, dated as of June
24, 2008 (the “Registration Rights Agreement”), among the Company and the
Holders named therein. A copy of the Registration Rights Agreement is available
from the Company upon request at the address set forth below. All capitalized
terms not otherwise defined herein shall have the meanings ascribed thereto in
the Registration Rights Agreement.
 
Certain legal consequences arise from being named as a selling securityholder in
the Registration Statement and the related prospectus. Accordingly, holders and
beneficial owners of Registrable Securities are advised to consult their own
securities law counsel regarding the consequences of being named or not being
named as a selling securityholder in the Registration Statement and the related
prospectus.
 
NOTICE
 
The undersigned beneficial owner (the “Selling Securityholder”) of Registrable
Securities hereby elects to include the Registrable Securities owned by it and
listed below in Item 3 (unless otherwise specified under such Item 3) in the
Registration Statement.
 
22

--------------------------------------------------------------------------------



The undersigned hereby provides the following information to the Company and
represents and warrants that such information is accurate:
 
QUESTIONNAIRE
 
1. Name.
 

(a)
Full Legal Name of Selling Securityholder

 

                                              

 

 
(b)
Full Legal Name of Registered Holder (if not the same as (a) above) through
which Registrable Securities Listed in Item 3 below are held:

 

                                             

 

 
(c)
Full Legal Name of Natural Control Person (which means a natural person who
directly or indirectly alone or with others has power to vote or dispose of the
securities covered by the questionnaire):

 

                                                     

 
2.
Address for Notices to Selling Securityholder:

   

                                                         
                                                                            



Telephone:
                                                       
Fax:
                                                  
Contact Person:
                                       

 
3.
Beneficial Ownership of Registrable Securities:

 

(a)
Type and Number of Registrable Securities beneficially owned:




                                                 
                                               
                                                    

 
23

--------------------------------------------------------------------------------


 
4.
Broker-Dealer Status:

 

 
(a)
Are you a broker-dealer?

 
Yes o   No o
 

 
(b)
If “yes” to Section 4(a), did you receive your Registrable Securities as
compensation for investment banking services to the Company.

 
Yes o   No o
 

 
Note:
If no, the Commission’s staff has indicated that you should be identified as an
underwriter in the Registration Statement.

 

 
(c)
Are you an affiliate of a broker-dealer?

 
Yes o   No o
 

 
(d)
If you are an affiliate of a broker-dealer, do you certify that you bought the
Registrable Securities in the ordinary course of business, and at the time of
the purchase of the Registrable Securities to be resold, you had no agreements
or understandings, directly or indirectly, with any person to distribute the
Registrable Securities?

 
Yes o   No o
 

 
Note:
If no, the Commission’s staff has indicated that you should be identified as an
underwriter in the Registration Statement.

 
5.
Beneficial Ownership of Other Securities of the Company Owned by the Selling
Securityholder.

 
Except as set forth below in this Item 5, the undersigned is not the beneficial
or registered owner of any securities of the Company other than the Registrable
Securities listed above in Item 3.
 

 
(a)
Type and Amount of Other Securities beneficially owned by the Selling
Securityholder:

 

                                                
                                                


24

--------------------------------------------------------------------------------


 
6.
Relationships with the Company:

 
Except as set forth below, neither the undersigned nor any of its affiliates,
officers, directors or principal equity holders (owners of 5% of more of the
equity securities of the undersigned) has held any position or office or has had
any other material relationship with the Company (or its predecessors or
affiliates) during the past three years.
 
State any exceptions here:
 

                                               
                                                   

 
7.
Relationships with the Company’s Independent Accountant:

 
Except as set forth below, neither the undersigned nor any of its affiliates,
officers, directors or principal equity holders (owners of 5% of more of the
equity securities of the undersigned) has held any position or office or has had
any other material relationship with the Company’s independent accountants,
Moore Stephens Wurth Frazer and Torbet, LLP (or its predecessors or affiliates)
during the past three years.
 
State any exceptions here:
 

                                                  
                                                            

 
The undersigned agrees to promptly notify the Company of any inaccuracies or
changes in the information provided herein that may occur subsequent to the date
hereof at any time while the Registration Statement remains effective.
 
By signing below, the undersigned consents to the disclosure of the information
contained herein in its answers to Items 1 through 7 and the inclusion of such
information in the Registration Statement and the related prospectus and any
amendments or supplements thereto. The undersigned understands that such
information will be relied upon by the Company in connection with the
preparation or amendment of the Registration Statement and the related
prospectus.

25

--------------------------------------------------------------------------------



IN WITNESS WHEREOF the undersigned, by authority duly given, has caused this
Notice and Questionnaire to be executed and delivered either in person or by its
duly authorized agent.
 
Dated:
Beneficial Owner:
                          
By:
                      
Name:
                         
Title:
                         



PLEASE FAX A COPY OF THE COMPLETED AND EXECUTED NOTICE AND QUESTIONNAIRE, AND
RETURN THE ORIGINAL BY OVERNIGHT MAIL, TO:


Lili Taheri, Esq.
Loeb & Loeb LLP
345 Park Avenue
New York, NY 10154


Fax: (212) 407-4990

26

--------------------------------------------------------------------------------


 